Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an angle of the respective skin of the corresponding segment relative to an upper surface of a platform of the additive manufacturing instrument” of claims 10 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 13 is objected to because of the following informalities:  recommend replacing “a beam emitter” with “the beam emitter” (a beam emitter is already present in claim 1).  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. US-11073824-B1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
U.S. Patent No. 11073824-B1
Instant Application
1. An additive manufacturing system comprising: one or more processors configured to determine one or more geometrical characteristics of each of multiple segments of a build part at a candidate position of the build part relative to a platform, 
wherein the one or more geometrical characteristics of each of the segments include an angle of incidence between a beam line extending from an electromagnetic energy source 
of an additive manufacturing instrument and a surface normal of a respective skin of the corresponding segment proximate to the beam line, 
the electromagnetic energy source configured to emit electromagnetic energy beams in different directions along multiple beam lines to fuse designated portions of the build part at a single location of the electromagnetic energy source relative to the additive manufacturing instrument and the build part, 
wherein the one or more processors are configured to generate a quality score for each of the segments at the candidate position based on the one or more geometrical characteristics.
1. An additive manufacturing system comprising: one or more processors configured to determine one or more geometrical characteristics of each of multiple segments of a build part at a candidate position of the build part relative to an additive manufacturing instrument, 
wherein the one or more geometrical characteristics include an angle of incidence between a beam line extending from a beam emitter 

of the additive manufacturing instrument and a surface normal of a respective skin of the corresponding segment proximate to the beam line, 















wherein the one or more processors are configured to select, based on the one or more geometrical characteristics of the segments that are determined, 




a first set of beam parameters for forming a first segment of the segments of the build part and a second set of beam parameters for forming a second segment of the segments of the build part, wherein at least one of the beam parameters in the second set differs from the beam parameters in the first set.
10. The additive manufacturing system of claim 9, wherein the candidate position is a first candidate position and the one or more processors are 
further configured to generate quality scores for the multiple different segments of the build part at a second candidate position of the build part on the platform based on the one or more geometrical characteristics of the segments at the second candidate position, the build part at the second candidate position having at least one of a different location, tilt, or rotational orientation relative to the build part at the first candidate position, wherein the one or more processors are configured to aggregate the quality scores of the segments to calculate an overall position score associated with the second candidate position, and rank the first and second candidate positions based on the overall position scores of the first and second candidate positions



Claims 1 and 10 of U.S. Patent No. 11073824-B1 teach claim 1 of the Instant Application but do not explicitly disclose a beam emitter and a first set of beam parameters for forming a first segment of the segments of the build part and a second set of beam parameters for forming a second segment of the segments of the build part, wherein at least one of the beam parameters in the second set differs from the beam parameters in the first set.
However, claims 1 and 10 of U.S. Patent No. 11073824-B1 disclose a beam emitter (“the electromagnetic energy source configured to emit electromagnetic energy beams,” claim 1) and a first set of beam parameters (“quality scores,” claims 1 and 10) for forming a first segment (“first candidate position ,” claim 10) of the segments (“each of the segments,” claim 1) of the build part and a second set of beam parameters (“second candidate position,” claim 10) for forming a second segment (“segments,” claim 10) of the segments of the build part, wherein at least one of the beam parameters in the second set differs from the beam parameters in the first set (“the second candidate position having at least one of a different location, tilt, or rotational orientation relative to the build part at the first candidate position,” claim 10).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to use the quality scores for the first and second candidate positions that are based on one or more geometrical characteristic, as taught in U.S. Patent No. 11073824-B1, for the claimed beam characteristics, as taught in the Instant Application, because the two location candidate positions have different quality scores based on overall positions, and by ranking the quality scores,  one can determine which candidate position is the preferred position for achieving an improved quality for the build part (claims 5 and 10).
While the claims are not identical, the claims of the U.S. Patent No. 11073824-B1 disclose the claimed elements of the instant application as indicated above, and it is further noted that the claim variations/variants of the instant application are deemed obvious variants of U.S. Patent No. 11073824-B1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite “a candidate position of the build part relative to an additive manufacturing instrument…. a beam emitter of the additive manufacturing instrument…”  It is unclear what the Applicant intends in claiming an “additive manufacturing instrument” that is used both as a relative basis for measuring candidate positions and then also as a system that possesses or contains the beam emitter.   Figure 1 shows the additive manufacturing instrument 101 as being the additive manufacturing system.  Meanwhile, the Specification discloses that  “the position can refer to the location of the build part relative to the build platform” (paragraphs 0003 and 0021).  For the purpose of the examination, claims 1 and 14 will be interpreted as “a candidate position of the build part relative to a platform 
Claims 1, 14, and 21 recite “…a surface normal of a respective skin of the corresponding segment proximate to the beam line…”  These claims appear to require calculating a surface normal for a skin of the segment that is proximate to (closest to) the beam line.  In contrast, the Specification discloses that “the skin 214 represents the side surface or edge of one or more layers of the respective coupon immediately below the surface layer 216 and proximate to the beam line 210” (paragraph 0038 of the Specification).  It is unclear if “proximate to the beam line” was intended to modify the “segment” as the wording of claim appears to suggest or the as the origin for the “surface normal” as the Specification discloses.  For the purpose of the examination, the limitation will be interpreted as modifying “normal,” i.e., as “a surface normal proximate to the beam line of a respective skin of the corresponding segment 
Claims 10 and 18 recite “wherein the one or more geometrical characteristics of each of the segments also include an angle of the respective skin of the corresponding segment relative to an upper surface of a platform of the additive manufacturing instrument.”  It is unclear what angle of which azimuth is being claimed for “an angle of the respective skin.”  For example, is “an angle of the respective skin” referring to the “surface normal” of claims 1 and 14 or a different vector?  Is “relative to an upper surface of a platform referring to build axis 126 shown in fig. 1?  Since there is no way of determining the requisite degree of the limitation, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claims 2-9 and 11-13 are rejected based on their dependency to claim 1, and claims 15-17 and 19-20 are rejected based on their dependency to claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ainsworth et al. (US-20160306901-A1) in view of Levine et al. (US-20190358736-A1).
Regarding claim 1, Ainsworth teaches an additive manufacturing system (selective laser melting apparatus 101, fig. 4) comprising: 
one or more processors (processor 108, fig. 1) configured to determine one or more geometrical characteristics (“geometric data,” para 0006) of each of multiple segments (lines or segments of triangles 209, fig. 6) of a build part (“object,” para 0060) at a candidate position of the build part relative to a platform (“a distance between the nodes in a two-dimensional plane, such as a plane parallel with a build plate on which the object is built,” para 0020; build plate 104a, fig. 4), wherein the one or more geometrical characteristics include an angle of incidence between a beam line (beam 118, fig. 4) extending from a beam emitter (laser 105, fig. 4) of the additive manufacturing instrument (build chamber 102, fig. 4) and a surface normal proximate to the beam line of a respective skin (edge supports 211, fig. 7) of the corresponding segment (“the algorithm searches through the triangles 209 for a triangle 209 a to 209 d, which violates the self-supporting angle threshold (for example, this may be carried out by looking at an angle of a normal to the triangle to the vertical” para 0060; Ainsworth does not explicitly disclose comparing the normal for the triangles with the beam 118 but instead compares the normal of the triangles with a vertical line), 
wherein the one or more processors are configured to select (para 0055), based on the one or more geometrical characteristics of the segments that are determined (steps 301-302, fig. 14; process shown in figs. 5-6), a first set of beam parameters (step 303, fig. 14; construed as a “set spacing” = 0, para 0064 for segment 208 in fig. 7, i.e., because segment 208 is supported, it does not require an exclusion zone) for forming a first segment (supported line segment 208, fig. 7) of the segments of the build part (“supported layers,” para 0034; “at an angle to the vertical less than the supporting threshold angle,” para 0058) and a second set of beam parameters (“the exclusion zone is an area of the region 206 that is within distance, d, of the supported line segment,” para 0065; exclusion zones 213 based on a distance “d” are designated for the segments 207a, 207b, and 207c, fig. 7) for forming a second segment (“line segments 207a, 207b and 207c are deemed to be unsupported line segments” para 0062) of the segments of the build part (“207a to 207e …are at an angle to the vertical above the supporting threshold angle,” para 0058; “violates the self-supporting angle threshold ,” para 0060), wherein at least one of the beam parameters in the second set differs from the beam parameters in the first set (Applicant claims “offset” as a beam parameter in claim 2; defined in para 0056 of the Specification as “a designated spacing from an edge of the build part to account for the size and shape of the melt pool;”  similarly, Ainsworth teaches using an exclusion zone 213 for unsupported line segments in fig. 7, which is “an area of the region 206 that is within distance, d, of the supported line segment,” para 0065 so that “an appropriate density of edge supports is achieved,” para 0066; paras 0034 and 0055 teach interspersing “unsupported layers” in between “supported layers” for angled surfaces in order to “avoid distortions,” which, the examiner understand to mean avoiding distortions in the laser melting process of the object).

Ainsworth, figs. 4 and 6-7

    PNG
    media_image1.png
    531
    486
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    550
    457
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    490
    482
    media_image3.png
    Greyscale

	Ainsworth does not explicitly disclose an angle of incidence between a beam line extending from a beam emitter of the additive manufacturing instrument.
	However, in the same field of endeavor of additive manufacturing, Levine teaches an angle of incidence (“Δ,” taught in para 0022, plus 90 degrees) between a beam line (beam 246, fig. 2) extending from a beam emitter (laser source 220) of the additive manufacturing instrument (“ѲL2−Φ=180°±Δ, and Δ<45°,” para 0022; adding 90 degrees to the variable delta, Δ, correlates with the Applicant’s claimed “angle of incidence” as shown below).
Levine, fig. 2

    PNG
    media_image4.png
    656
    483
    media_image4.png
    Greyscale


Fig. 8 of Instant Application (annotated, where “Theta” correlates with the angle ѲL2 taught by Levine and “Phi” correlates with the angle Φ taught by Levine; as opposed to the Applicant’s “normal” direction being tangent to the surface, Levine teaches a Φ that is incident to the surface; Φ is positive, rotating in CCW direction).

    PNG
    media_image5.png
    646
    611
    media_image5.png
    Greyscale

	Thus, the “angle of incidence” claimed by the Applicant has the following formula, mapped to Levine’s variables, based on the above annotated drawing for an angle of incidence 420:
                
                    A
                    n
                    g
                    l
                    e
                     
                    o
                    f
                     
                    I
                    n
                    c
                    i
                    d
                    e
                    n
                    c
                    e
                     
                    
                        
                            a
                            s
                             
                            c
                            l
                            a
                            i
                            m
                            e
                            d
                             
                            b
                            y
                             
                            A
                            p
                            p
                            l
                            i
                            c
                            a
                            t
                            i
                            o
                            n
                        
                    
                    =
                    180
                    -
                    
                        
                            θ
                        
                        
                            L
                            2
                        
                    
                    +
                    90
                    +
                    φ
                     
                    (
                    r
                    e
                    l
                    a
                    t
                    e
                    s
                     
                    t
                    o
                     
                    L
                    e
                    v
                    i
                    n
                    e
                    )
                
            
                
                    L
                    e
                    v
                    i
                    n
                    e
                     
                    t
                    e
                    a
                    c
                    h
                    e
                    s
                    :
                     
                    ±
                    ∆
                    =
                    
                        
                            θ
                        
                        
                            L
                            2
                        
                    
                    -
                    φ
                    -
                    180
                     
                    (
                    a
                    b
                    s
                    t
                    r
                    a
                    c
                    t
                    )
                
            
                
                    A
                    n
                    g
                    l
                    e
                     
                    o
                    f
                     
                    I
                    n
                    c
                    i
                    d
                    e
                    n
                    c
                    e
                     
                    
                        
                            a
                            s
                             
                            c
                            l
                            a
                            i
                            m
                            e
                            d
                             
                            b
                            y
                             
                            t
                            h
                            e
                             
                            A
                            p
                            p
                            l
                            i
                            c
                            a
                            n
                            t
                        
                    
                    =
                     
                    ±
                    ∆
                    +
                    90
                     
                    
                        
                            a
                            s
                             
                            t
                            a
                            u
                            g
                            h
                            t
                             
                            b
                            y
                             
                            L
                            e
                            v
                            i
                            n
                            e
                        
                    
                
            
                
                    T
                    h
                    u
                    s
                    ,
                     
                    w
                    h
                    e
                    n
                     
                    t
                    h
                    e
                     
                    b
                    e
                    a
                    m
                     
                    i
                    s
                     
                    d
                    i
                    r
                    e
                    c
                    t
                    l
                    y
                     
                    o
                    v
                    e
                    r
                    h
                    e
                    a
                    d
                     
                    a
                    n
                    d
                     
                    t
                    h
                    e
                     
                    s
                    u
                    r
                    f
                    a
                    c
                    e
                     
                    i
                    s
                     
                    v
                    e
                    r
                    t
                    i
                    c
                    a
                    l
                    ,
                     
                    t
                    h
                    e
                    n
                     
                    
                        
                            θ
                        
                        
                            L
                            2
                        
                    
                    =
                    180
                    ,
                     
                    φ
                    =
                    0
                    ,
                     
                    a
                    n
                    d
                     
                    ∆
                    =
                    0
                    ;
                    t
                    h
                    i
                    s
                     
                    o
                    r
                    i
                    e
                    n
                    t
                    a
                    t
                    i
                    o
                    n
                     
                    c
                    o
                    r
                    r
                    e
                    l
                    a
                    t
                    e
                    s
                     
                    w
                    i
                    t
                    h
                     
                    a
                    n
                     
                    A
                    n
                    g
                    l
                    e
                     
                    o
                    f
                     
                    I
                    n
                    c
                    i
                    d
                    e
                    n
                    c
                    e
                    =
                    90
                    ,
                     
                    a
                    s
                     
                    c
                    l
                    a
                    i
                    m
                    e
                    d
                     
                    b
                    y
                     
                    t
                    h
                    e
                     
                    A
                    p
                    p
                    l
                    i
                    c
                    a
                    n
                    t
                    ,
                     
                    a
                    n
                    d
                     
                    w
                    i
                    t
                    h
                     
                    w
                    h
                    a
                    t
                     
                    A
                    i
                    n
                    s
                    w
                    o
                    r
                    t
                    h
                     
                    t
                    e
                    a
                    c
                    h
                    e
                    s
                
            
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ainsworth to include, using an energy beam incidence angle, in view of the teachings of Levine, by using an angle relative to the energy beam, as taught by Levine, in lieu of using an angle relative to a vertical axis, as taught by Ainsworth, in order to use an energy beam where the angle is adjustable from a ѲL1 to a ѲL2, because by irradiating edge points at a laser line that are directly in line with the skin angle, a 60% improvement of the surface finish of a down-skin angle and a 25% improvement of an up-skin surface finish can be obtained at overhang points, in comparison to when a vertical angle is used, resulting in a finished object with improved object life and/or improved resistance to stress (paras 0017 and 0023; fig. 2 shows how the angle changes from a vertical angle ѲL1).
Regarding claim 2, Ainsworth teaches wherein the beam parameters include one or more of power, beam size, scan speed, or offset (in fig. 7, Ainsworth teaches an exclusion zone 213, which is construed as being an “offset”).
Regarding claim 3, Ainsworth teaches wherein the one or more processors select the first set of beam parameters by comparing the angle of incidence of the first segment to a designated threshold angle (“supported layers,” para 0034; “at an angle to the vertical less than the supporting threshold angle,” para 0058) and select the second set of beam parameters by comparing the angle of incidence of the second segment to the designated threshold angle (“unsupported layers,”  para 0034; those surfaces “at an angle to the vertical above the supporting threshold angle,” para 0058).
Regarding claim 4, Ainsworth teaches the invention as described above but does not explicitly disclose wherein the designated threshold angle is between 80 degrees and 100 degrees.
However, in the same field of endeavor of additive manufacturing, Levine teaches wherein the designated threshold angle is between 80 degrees and 100 degrees (as shown above,                         
                            A
                            n
                            g
                            l
                            e
                             
                            o
                            f
                             
                            I
                            n
                            c
                            i
                            d
                            e
                            n
                            c
                            e
                             
                            
                                
                                    a
                                    s
                                     
                                    c
                                    l
                                    a
                                    i
                                    m
                                    e
                                    d
                                     
                                    b
                                    y
                                     
                                    t
                                    h
                                    e
                                     
                                    A
                                    p
                                    p
                                    l
                                    i
                                    c
                                    a
                                    n
                                    t
                                
                            
                            =
                             
                            ±
                            ∆
                            +
                            90
                             
                            (
                            a
                            s
                             
                            t
                            a
                            u
                            g
                            h
                            t
                             
                            b
                            y
                             
                            L
                            e
                            v
                            i
                            n
                            e
                            )
                        
                    ; “Δ<45°,” para 0022; thus, Levine’s teaching maps to 0-90 as defined by the Applicant, where                         
                            ±
                            45
                            +
                            90
                            =
                            >
                             
                            0
                            -
                            90
                        
                     degrees; construed as being range with a maximum threshold angle of 90 degrees).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ainsworth to include, using an energy beam incidence angle with a  tolerance below 45 degrees, in view of the teachings of Levine, by using an angle relative to the energy beam, as taught by Levine, in lieu of using an angle relative to the vertical axis, as taught by Ainsworth, in order to use an energy beam where the angle is adjustable from a ѲL1 to a ѲL2, because by irradiating edge points at a laser line that are directly in line with the skin angle, a 60% improvement of the surface finish of a down-skin angle and a 25% improvement of an up-skin surface finish can be obtained at overhang points, in comparison to when a vertical angle is used, resulting in a finished object with improved object life and/or improved resistance to stress, and because having a tolerance for the deviation from the normal no greater than 45 degrees may be sufficient for a particular build material such as cobalt chrome but will depend on the particular build material used and/or the particular application (paras 0017-0018 and 0023; fig. 2 shows how the angle changes from a vertical angle ѲL1; Ainsworth discloses that the “self-supporting threshold angle may be 45 degrees” relative to the vertical, paras 0011 and 0055).
Regarding claim 5, Ainsworth teaches the invention as described above but does not explicitly disclose wherein the designated threshold angle is 90 degrees.
However, in the same field of endeavor of additive manufacturing, Levine teaches wherein the designated threshold angle is 90 degrees (as shown above,                         
                            A
                            n
                            g
                            l
                            e
                             
                            o
                            f
                             
                            I
                            n
                            c
                            i
                            d
                            e
                            n
                            c
                            e
                             
                            
                                
                                    a
                                    s
                                     
                                    c
                                    l
                                    a
                                    i
                                    m
                                    e
                                    d
                                     
                                    b
                                    y
                                     
                                    t
                                    h
                                    e
                                     
                                    A
                                    p
                                    p
                                    l
                                    i
                                    c
                                    a
                                    n
                                    t
                                
                            
                            =
                             
                            ±
                            ∆
                            +
                            90
                             
                            (
                            a
                            s
                             
                            t
                            a
                            u
                            g
                            h
                            t
                             
                            b
                            y
                             
                            L
                            e
                            v
                            i
                            n
                            e
                            )
                        
                    ; “Δ<45°,” para 0022; thus, Levine’s teaching maps to 0-90 as defined by the Applicant, where                         
                            ±
                            45
                            +
                            90
                            =
                            >
                             
                            0
                            -
                            90
                        
                     degrees; construed as being range with a maximum threshold angle of 90 degrees).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ainsworth to include, using an energy beam incidence angle with a  tolerance below 45 degrees, in view of the teachings of Levine, by using an angle relative to the energy beam, as taught by Levine, in lieu of using an angle relative to the vertical axis, as taught by Ainsworth, in order to use an energy beam where the angle is adjustable from a ѲL1 to a ѲL2, because by irradiating edge points at a laser line that are directly in line with the skin angle, a 60% improvement of the surface finish of a down-skin angle and a 25% improvement of an up-skin surface finish can be obtained at overhang points, in comparison to when a vertical angle is used, resulting in a finished object with improved object life and/or improved resistance to stress, and because having a tolerance for the deviation from the normal no greater than 45 degrees may be sufficient for a particular build material such as cobalt chrome but will depend on the particular build material used and/or the particular application (paras 0017-0018 and 0023; fig. 2 shows how the angle changes from a vertical angle ѲL1; Ainsworth discloses that the “self-supporting threshold angle may be 45 degrees” relative to the vertical, paras 0011 and 0055).
Regarding claim 6, Ainsworth teaches wherein, responsive to determining that the angle of incidence of the second segment is greater than the angle of incidence of the first segment (“unsupported layers,”  para 0034; those surfaces “at an angle to the vertical above the supporting threshold angle,” para 0058), the one or more processors assign the first and second sets of beam parameters such that the second set associated with the second segment has a greater offset beam parameter (exclusion zone 213, fig. 7) than the first set associated with the first segment (“the final edge support of the polyline may be located within 0.5d to 1.5d,” para 0067; the spacing for supported surfaces, e.g., along line segment 208 in fig. 7, is construed as being 0).
Regarding claim 7, Ainsworth teaches wherein the one or more processors assign the first and second sets of beam parameters (exclusion zone 213, fig. 7) based on the first (segment 208, fig. 7) and second segments (207a, 207b, and 207c, fig. 7) being disposed along different surfaces of the build part (segment 208 is on a different surface of the part, in comparison to segments 207a-207c).
Regarding claim 8, Ainsworth teaches wherein the one or more processors assign (para 0078) the first and second sets of beam parameters (exclusion zone 213, fig. 7) based on the first (segment 208, fig. 7) and second segments (207a, 207b, and 207c, fig. 7) being disposed along a common surface of the build part at different respective heights relative to a platform of the additive manufacturing instrument (fig. 7 is the perspective in a “horizontal plane,” para 0065, which is also shown in a vertical perspective in fig. 15; construed such that all the surfaces in fig. 7 are the same height along a common surface or layer).
Regarding claim 9, Ainsworth teaches wherein the one or more processors assign (para 0078) the first and second sets of beam parameters (exclusion zone 213, fig. 7) based on the first (segment 208, fig. 7) and second segments (207a, 207b, and 207c, fig. 7) being disposed along a common layer of the build part at different respective locations (figs. 9-12 also show “hot spots,” which correlate with lighted areas, showing increasing spacing as taught in fig. 7, described paras 0075-0078).
Regarding claim 10, Ainsworth teaches wherein the one or more geometrical characteristics of each of the segments also include an angle of the respective skin of the corresponding segment (“an angle of a normal to the triangle to the vertical,” para 0060) relative to an upper surface of a platform of the additive manufacturing instrument (platform 104, fig. 4; as shown in fig. 4, the vertical axis is at an angle of 90° relative to the upper surface of the platform 104).
Regarding claim 11, Ainsworth teaches wherein the one or more processors (processor 108, fig. 4) are configured to input the one or more geometrical characteristics (para 0051) of the first segment (“supported layers,” para 0034) into a function (step 302, fig. 14) that calculates one or more corresponding values for the first set of beam parameters based on the one or more geometrical characteristics of the first segment (“at an angle to the vertical less than the supporting threshold angle,” para 0058; “it is determined whether the line segment is a supported 208 or unsupported line segment 207a, 207b, 207c,” para 0062).  Ainsworth does not explicitly disclose wherein the one or more processors are configured to input the one or more geometrical characteristics of the first segment, including the angle of incidence (Ainsworth teaches uses an angle relative to the vertical axis).
However, in the same field of endeavor of additive manufacturing, Levine teaches wherein the one or more processors (“processor,” para 0004) are configured to input the one or more geometrical characteristics of the first segment, including the angle of incidence (as explained above, adding 90 degrees to “Δ” taught in para 0022 correlates with the Applicant’s claimed “angle of incidence”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ainsworth to include, using an energy beam incidence angle, in view of the teachings of Levine, by using an angle relative to the energy beam, as taught by Levine, in lieu of using an angle relative to a vertical axis, as taught by Ainsworth, in order to use an energy beam where the angle is adjustable from a ѲL1 to a ѲL2, because by irradiating edge points at a laser line that are directly in line with the skin angle, a 60% improvement of the surface finish of a down-skin angle and a 25% improvement of an up-skin surface finish can be obtained at overhang points, in comparison to when a vertical angle is used, resulting in a finished object with improved object life and/or improved resistance to stress (paras 0017 and 0023; fig. 2 shows how the angle changes from a vertical angle ѲL1).
Regarding claim 12, Ainsworth teaches wherein the one or more processors (processor 108, fig. 4) are configured to generate or update (para 0051) a build plan (steps 305-308, fig. 14) for controlling the additive manufacturing instrument to additively manufacture the build part (“object,” para 0060) at the candidate position based on the first and second sets of beam parameters that are assigned (para 0075; figs. 9-13 show the different types of spacings that the algorithm shown in fig. 14 is capable of obtaining).
Regarding claim 13, Ainsworth teaches wherein, responsive to receiving an indication to initiate a build process with the build part at the candidate position (step 301, fig. 14), the one or more processors (processor 108, fig. 4) are configured to control a beam emitter (laser 105, fig. 4; para 0051) of the additive manufacturing instrument to emit focused energy beams according to the first set of beam parameters to form the first segment of the build part and emit focused energy beams according to the second set of beam parameters to form the second segment of the build part (figs. 9-11; “light colours identify “hot” areas a long way from a support and dark areas identify “cold” areas closer to a support,” para 0072; being above the “maximum permissible spacing,” para 0073, as taught in fig. 7, is construed as the claimed “second segment;”  these construed second segments are the light areas shown in figs. 9-11; in contrast the construed first segments are the dark areas shown in figs. 9-11).
Regarding claim 14, Ainsworth teaches a method (fig. 14) comprising: 
determining (steps 301-302, fig. 14) one or more geometrical characteristics (“geometric data,” para 0006) of each of multiple segments (lines or segments of triangles 209, fig. 6) of a build part (“object,” para 0060) at a candidate position of the build part relative to a platform (“a distance between the nodes in a two-dimensional plane, such as a plane parallel with a build plate on which the object is built,” para 0020; build plate 104a, fig. 4), wherein the one or more geometrical characteristics include an angle of incidence between a beam line (beam 118, fig. 4) extending from a beam emitter of the additive manufacturing instrument (build chamber 102, fig. 4) and a surface normal proximate to the beam line of a respective skin (edge supports 211, fig. 7) of the corresponding segment (“the algorithm searches through the triangles 209 for a triangle 209 a to 209 d, which violates the self-supporting angle threshold (for example, this may be carried out by looking at an angle of a normal to the triangle to the vertical” para 0060; Ainsworth does not explicitly disclose comparing the normal for the triangles with the beam 118 but instead compares the normal for the triangles with a vertical line); and 
selecting (steps 303-308, fig. 14), based on the one or more geometrical characteristics of the segments that are determined (steps 301-302, fig. 14; process shown in figs. 5-6), a first set of beam parameters (construed as a “set spacing” = 0, para 0064 for segment 208 in fig. 7, i.e., because segment 208 is supported, it does not require an exclusion zone) for forming a first segment (supported line segment 208, fig. 7) of the segments of the build part (“supported layers,” para 0034; “at an angle to the vertical less than the supporting threshold angle,” para 0058) and a second set of beam parameters (“the exclusion zone is an area of the region 206 that is within distance, d, of the supported line segment,” para 0065; exclusion zones 213 based on a distance “d” are designated for the segments 207a, 207b, and 207c, fig. 7) for forming a second segment (“line segments 207a, 207b and 207c are deemed to be unsupported line segments” para 0062) of the segments of the build part (locations along the edge 211 that have the exclusion zone 213, fig. 7; described as being “unsupported layers,”  para 0034; those surfaces “at an angle to the vertical above the supporting threshold angle,” para 0058), wherein at least one of the beam parameters in the second set differs from the beam parameters in the first set (Applicant defines “offset” in para 0056 of the Specification as “a designated spacing from an edge of the build part to account for the size and shape of the melt pool;”  similarly, Ainsworth teaches using an exclusion zone 213 for unsupported line segments in fig. 7, which is “an area of the region 206 that is within distance, d, of the supported line segment,” para 0065 so that “an appropriate density of edge supports is achieved,” para 0066; paras 0034 and 0055 teach interspersing “unsupported layers” in between “supported layers” for angled surfaces in order to “avoid distortions,” which, the examiner understands to mean avoiding distortions in the laser melting process of the object).  Ainsworth does not explicitly disclose an angle of incidence between a beam line extending from a beam emitter of the additive manufacturing instrument.
Ainsworth, fig. 14

    PNG
    media_image6.png
    762
    494
    media_image6.png
    Greyscale

However, in the same field of endeavor of additive manufacturing, Levine teaches an angle of incidence (“Δ,” para 0022) between a beam line (beam 246, fig. 2) extending from a beam emitter (laser source 220) of the additive manufacturing instrument (“ѲL2−Φ=180°±Δ, and Δ<45°,” para 0022; the variable delta, Δ, correlates with the Applicant’s claimed “angle of incidence” as shown above).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ainsworth to include, using an energy beam incidence angle, in view of the teachings of Levine, by using an angle relative to the energy beam, as taught by Levine, in lieu of using an angle relative to a vertical axis, as taught by Ainsworth, in order to use an energy beam where the angle is adjustable from a ѲL1 to a ѲL2, because by irradiating edge points at a laser line that is directly in line with the skin angle, a 60% improvement of the surface finish of a down-skin angle and a 25% improvement of an up-skin surface finish can be obtained at overhang points, in comparison to when a vertical angle is used, resulting in a finished object with improved object life and/or improved resistance to stress (paras 0017 and 0023; fig. 2 shows how the angle changes from a vertical angle ѲL1).
Regarding claim 15, Ainsworth teaches further comprising controlling the beam emitter (laser 105, fig. 4) of the additive manufacturing instrument to emit focused energy beams (para 0051) according to the first set of beam parameters to form the first segment of the build part and to emit focused energy beams according to the second set of beam parameters to form the second segment of the build part (figs. 9-11; “light colours identify “hot” areas a long way from a support and dark areas identify “cold” areas closer to a support,” para 0072; being above the “maximum permissible spacing,” para 0073, as taught in fig. 7, is construed as the claimed “second segment;”  these construed second segments are the light areas shown in figs. 9-11; in contrast, the construed first segments are the dark areas shown in figs. 9-11)
Regarding claim 16, Ainsworth teaches wherein the beam parameters include one or more of power, beam size, scan speed, or offset (in fig. 7, Ainsworth teaches an exclusion zone 213, which is construed as being an “offset”).
Regarding claim 17, Ainsworth teaches wherein the first and second sets of beam parameters (in fig. 7, Ainsworth teaches an exclusion zone 213, which is construed as being an “offset”) are selected by comparing the angle of incidence of each of the first (“supported layers,” para 0034; “at an angle to the vertical less than the supporting threshold angle,” para 0058) and second segments (“unsupported layers,”  para 0034) to a designated threshold angle (those surfaces “at an angle to the vertical above the supporting threshold angle,” para 0058).
Regarding claim 18, Ainsworth teaches wherein the one or more geometrical characteristics of each of the segments also include an angle of the respective skin of the corresponding segment (“an angle of a normal to the triangle to the vertical,” para 0060) relative to an upper surface of a platform of the additive manufacturing instrument (platform 104, fig. 4; as shown in fig. 4, the vertical axis is at an angle of 90° relative to the upper surface of the platform 104).
Regarding claim 19, Ainsworth teaches wherein, responsive to determining that the angle of incidence of the second segment is greater than the angle of incidence of the first segment (“unsupported layers,”  para 0034; those surfaces “at an angle to the vertical above the supporting threshold angle,” para 0058), the first and second sets of beam parameters are selected such that the second set associated with the second segment has a greater offset beam parameter (exclusion zone 213, fig. 7) than the first set associated with the first segment (“the final edge support of the polyline may be located within 0.5d to 1.5d,” para 0067; the spacing for supported surfaces, e.g., along line segment 208 in fig. 7, is construed as being 0).
Regarding claim 20, Ainsworth teaches further comprising generating or updating a build plan to incorporate the first and second sets of beam parameters (fig. 14; build plans are shown in figs. 9-13).
Regarding claim 21, Ainsworth teaches an additive manufacturing system (selective laser melting apparatus 101, fig. 4) comprising: 
one or more processors (processor 108, fig. 1) configured to determine an angle of incidence of each of multiple segments (lines or segments of triangles 209, fig. 6) of a build part (“object,” para 0060) at a candidate position of the build part (“a distance between the nodes in a two-dimensional plane, such as a plane parallel with a build plate on which the object is built,” para 0020; build plate 104a, fig. 4), the angle of incidence of each of the segments defined between a beam line (beam 118, fig. 4) extending from a beam emitter (laser 105, fig. 4) of an additive manufacturing instrument (build chamber 102, fig. 4) and a surface normal proximate to the beam line of a respective skin (edge supports 211, fig. 7) of the corresponding segment (“the algorithm searches through the triangles 209 for a triangle 209 a to 209 d, which violates the self-supporting angle threshold (for example, this may be carried out by looking at an angle of a normal to the triangle to the vertical” para 0060; Ainsworth does not explicitly disclose comparing the normal for the triangles with the beam 118 but instead compares the normal for the triangles with a vertical line), 
wherein the one or more processors are configured to select (para 0055), based on the one or more geometrical characteristics of the segments that are determined (steps 301-302, fig. 14; process shown in figs. 5-6), a first set of beam parameters (step 303, fig. 14; construed as a “set spacing” = 0, para 0064, for segment 208 in fig. 7, i.e., because segment 208 is supported, it does not require an exclusion zone) for forming a first segment (supported line segment 208, fig. 7) of the segments of the build part (“supported layers,” para 0034; “at an angle to the vertical less than the supporting threshold angle,” para 0058) and a second set of beam parameters (“the exclusion zone is an area of the region 206 that is within distance, d, of the supported line segment,” para 0065; exclusion zones 213 based on a distance “d” are designated for the segments 207a, 207b, and 207c, fig. 7) for forming a second segment (“line segments 207a, 207b and 207c are deemed to be unsupported line segments” para 0062) of the segments of the build part (“207a to 207e …are at an angle to the vertical above the supporting threshold angle,” para 0058; “violates the self-supporting angle threshold ,” para 0060), the second set of beam parameters including a greater offset beam parameter  than the first set (distance “d” is greater than 0) based on the angle of incidence of the second segment being greater than the angle of incidence of the first segment (“violates the self-supporting angle threshold ,” para 0060; unsupported layers have angles greater than the supporting threshold angle in contrast with supported layers that have surfaces below the supporting threshold angle; Applicant claims “offset” as a beam parameter; defined in para 0056 of the Specification as “a designated spacing from an edge of the build part to account for the size and shape of the melt pool;”  similarly, Ainsworth teaches using an exclusion zone 213 for unsupported line segments in fig. 7, which is “an area of the region 206 that is within distance, d, of the supported line segment,” para 0065 so that “an appropriate density of edge supports is achieved,” para 0066; paras 0034 and 0055 teach interspersing “unsupported layers” in between “supported layers” for angled surfaces in order to “avoid distortions,” which, the examiner understands to mean avoiding distortions in the laser melting process of the object).
However, in the same field of endeavor of additive manufacturing, Levine teaches an angle of incidence (“Δ,” para 0022, plus 90 degrees) of each of the segments defined between a beam line (beam 246, fig. 2) extending from a beam emitter (laser source 220) of an additive manufacturing instrument (“ѲL2−Φ=180°±Δ, and Δ<45°,” para 0022; adding 90 degrees to the variable delta, Δ, correlates with the Applicant’s claimed “angle of incidence” as shown above).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ainsworth to include, using an energy beam incidence angle, in view of the teachings of Levine, by using an angle relative to the energy beam, as taught by Levine, in lieu of using an angle relative to a vertical axis, as taught by Ainsworth, in order to use an energy beam where the angle is adjustable from a ѲL1 to a ѲL2, because by irradiating edge points at a laser line that is directly in line with the skin angle, a 60% improvement of the surface finish of a down-skin angle and a 25% improvement of an up-skin surface finish can be obtained at overhang points, in comparison to when a vertical angle is used, resulting in a finished object with improved object life and/or improved resistance to stress (paras 0017 and 0023; fig. 2 shows how the angle changes from a vertical angle ѲL1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uckelmann et al. (US-8884186-B2) teach a system similar to that taught by Ainsworth for forming overhanging layers in additive manufacturing (figs. 2-3).
Teulet et al. (US-20150210013-A1) teach limiting the steering of a laser to an angle of incidence to maximize the effects of forming objects within specific sintering zones.
Liebl et al. (US-20170282246-A1) teach downskins and upskins for additive manufactured parts (fig. 4).
Weitzel et al. (US-10105897-B2) teach a process similar to that taught by Ainsworth by forming cones of support points that overlap to form an object.
Morimoto et al. (US-20190001415-A1) teach a hybrid process for forming overhanging layers in a manufactured part (fig. 3A) and then using a mill to remove the bulges in the layers (figs. 8A-C).
Maurer et al. (US-20200269352-A1) teach specific scanning strategies for overhanging layers.
Takeshita et al. (US-20210387261-A1) teach an “angle of repose” for powder (fig. 24).
Fiegl et al. (NPL: "Impact of build envelope on the properties of additive manufactured parts from AlSi10Mg”) teach using the angle of incidence as a variable in forming “islands” of manufactured objects to influence surface roughness, porosity, and mechanical properties of additive manufactured objects. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        11/22/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761